This was an action of debt on a probate bond, brought for the benefit of Jonathan Jackson, Esq., who at the time of the commencement of the suit was treasurer and receiver-general of the commonwealth, and as such endorsed the writ pursuant to the statute. (1) And now, at this term, on motion, Thompson J. Skinner, Esq., who has succeeded Mr. Jackson in that office since the last continuance, was permitted to substitute himself as endorser in his stead; the Court observing that it fell within the equity of the statute, (2) which authorizes treasurers to prosecute to final judgment and . execution qny suits which may have been commenced by their predecessors, and pending at the time of their removal

 February 15, 1787.


 June 22, 797.